In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00110-CR
     ___________________________

    ARMANDO BROOKS, Appellant

                     V.

         THE STATE OF TEXAS


  On Appeal from the 362nd District Court
          Denton County, Texas
       Trial Court No. F21-833-362


    Before Kerr, Birdwell, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                            MEMORANDUM OPINION

       Appellant Armando Brooks pleaded guilty to second-degree-felony possession

of a controlled substance. See Tex. Health & Safety Code Ann. § 481.116. On June 25,

2021, the trial court convicted Brooks and sentenced him to 12 years’ confinement.

Brooks’s court-appointed appellate counsel filed a notice of appeal on August 6, 2021,

11 days late. See Tex. R. App. P. 26.2(a)(1); see also Tex. R. App. P. 4.1(a).

       Because Brooks’s notice of appeal was untimely, we notified Brooks’s counsel

by letter of our concern that we thus lacked jurisdiction over this appeal. In our letter,

we explained that because Brooks did not move for a new trial, his notice of appeal

was due July 26, 2021, but was not filed until August 6, 2021. See Tex. R. App. P.

26.2(a); see also Tex. R. App. P. 4.1(a). We warned Brooks’s counsel that we could

dismiss this appeal for want of jurisdiction unless, within ten days, he or any other

party desiring to continue the appeal filed a response showing grounds for continuing

it. See Tex. R. App. P. 44.3. Ten days have passed, and we have received no response.

       A timely filed notice of appeal is a jurisdictional prerequisite to perfecting an

appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also Castillo v.

State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). If a notice of appeal is untimely

filed, an appellate court must dismiss the appeal for lack of jurisdiction. Castillo,

369 S.W.3d at 198. When, as here, a notice of appeal is filed within the 15-day

extension period but is unaccompanied by a motion to extend time, an appellate court

lacks jurisdiction to dispose of the appeal in any manner other than by dismissing it

                                              2
for want of jurisdiction.1 Olivo, 918 S.W.2d at 523; see Tex. R. App. P. 26.2, 26.3. We

thus dismiss this appeal for want of jurisdiction. 2 See Olivo, 918 S.W.2d at 523; see also

Tex. R. App. P. 43.2(f).




                                                        /s/ Elizabeth Kerr
                                                        Elizabeth Kerr
                                                        Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: November 10, 2021




       Unlike civil appeals, a motion to extend time is not implied when a notice of
       1

appeal is filed within the 15-day extension period. See, e.g., Campbell v. State, No. 02-20-
00148-CR, 2020 WL 6601607, at *1 (Tex. App.—Fort Worth Nov. 12, 2020, no pet.)
(mem. op., not designated for publication); Lair v. State, 321 S.W.3d 158, 159 (Tex.
App.—Houston [1st Dist.] 2010, pet. ref’d).

       Brooks may be entitled to relief by filing an application for writ of habeas
       2

corpus returnable to the Court of Criminal Appeals for consideration of an out-of-
time appeal. See Tex. Code Crim. Proc. Ann. art. 11.07.


                                             3